Case 2:19-cv-00429-ES-SCM Document 15 Filed 06/03/19 Page 1 of 2 PageID: 64



FLASTER/GREENBERG PC
By: Adam E. Gersh, Esquire
Commerce Center
1810 Chapel Avenue West
Cherry Hill, NJ 08002
(856) 382-2246
Adam.Gersh@flastergreenberg.com
Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

M&B IP ANALYSTS, LLC,          :
                               :
                   Plaintiff,  :
                               :
      v.                                        C.A. No. 2:19-cv-00429
                               :
CORTICA-US, INC., and CORTICA, :
LTD.,                          :
                               :
                   Defendants. :


                     NOTICE OF MOTION TO DISMISS

      PLEASE TAKE NOTICE on July 1, 2019, or as soon thereafter as counsel

may be heard, Defendants Cortica, LTD and Cortica-US. Inc. will move this Court

for an Order dismissing Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(2),

the doctrine of forum non conveniens, and Fed. R. Civ. P. 12(b)(7).

      In support of this Motion, Defendants incorporate herein by reference the

attached Brief and Certification which are filed contemporaneously herewith.
Case 2:19-cv-00429-ES-SCM Document 15 Filed 06/03/19 Page 2 of 2 PageID: 65



     Oral argument is requested only if this Motion is opposed.

                             FLASTER/GREENBERG P.C.
                             Attorneys for Defendants Cortica-US, Inc.
                             and Cortica, LTD

Dated: June 3, 2019          By: /s/ Adam E. Gersh
                             Adam E. Gersh, Esquire




                                       2
